GAUDIN, Judge,
concurring.
I concur in the results reached in the foregoing opinion.
The trial court judgment correctly dismissed the third party demand but superfluously added that the architect and engineer were at fault in the discharge of their duties. As the record, however, contains nothing to indicate that the architect and engineer acted in other than a professional and very responsible manner, I believe that we should specifically reverse that portion of the district court judgment stating otherwise.